UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7537



EDWARD WAYNE MAY,

                                              Plaintiff - Appellant,

          versus


E. MONTGOMERY TUCKER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-1443-AM)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Wayne May, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing with-

out prejudice his civil action purportedly filed under 42 U.S.C.

§ 1983 (1994). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. May v. Tucker, No. CA-97-1443-AM

(E.D. Va. Oct. 7, 1997). Insofar as the district court properly

construed this action as a request for habeas relief under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1998), we note that we would

deny a certificate of appealability. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2